Citation Nr: 0404435	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for nightmares, to 
include as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for sleeplessness, to 
include as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for a disorder 
characterized as "not feeling well," to include as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for multiple muscle and 
joint pains, to include as a chronic disability resulting 
from an undiagnosed illness.

5.  Entitlement to service connection for spinal cord 
abnormalities, to include as a chronic disability resulting 
from an undiagnosed illness.

6.  Entitlement to service connection for nervous system 
abnormalities, to include as a chronic disability resulting 
from an undiagnosed illness.

7.  Entitlement to service connection for a skin rash, to 
include as a chronic disability resulting from an undiagnosed 
illness.

8.  Entitlement to service connection for infections, to 
include as a chronic disability resulting from an undiagnosed 
illness.

9.  Entitlement to service connection for PTSD, to include 
nightmares and sleeplessness.

10.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1993.  The veteran's s active duty included service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of entitlement to service connection for an 
undiagnosed illness manifested by infections; entitlement to 
direct service connection for multiple muscle and joint 
pains, spinal cord abnormalities, and nervous system 
abnormalities diagnosed as syrinx of the thoracic spine from 
T12 to T2 with seronegetive spondylolisthesis and 
degenerative joint disease at L5-S1; and a skin rash 
diagnosed as congenital nevus, as well as the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes are addressed in the remand section of 
this decision.  

For the reasons explained below, this case is REMANDED in 
part to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below VA 
will notify you of the further action that is required on 
your part. 


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.

2.  The evidence of record does not show a current diagnosis 
of nightmares, sleeplessness, or a diagnosis of a disability 
characterized as "not feeling well."

3.  The veteran's multiple muscle and joint pains, spinal 
cord abnormalities, skin rash, and nervous system 
abnormalities have been attributed to known clinical 
diagnoses and not to an unknown illness.

4.  The evidence of record does not show a current diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
nightmares as a chronic disability resulting from an 
undiagnosed illness is precluded by law.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2003).

2.  The claim of entitlement to service connection for 
sleeplessness as a chronic disability resulting from an 
undiagnosed illness is precluded by law.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.

3.  The claim of entitlement to service connection for a 
disability characterized as "not feeling well" as a chronic 
disability resulting from an undiagnosed illness is precluded 
by law, and any such disability was not otherwise incurred or 
aggravated in-service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.

4.  The claim of entitlement to service connection for 
multiple muscle and joint pains, spinal cord abnormalities, 
and nervous system abnormalities as a chronic disability 
resulting from an undiagnosed illness is precluded by law.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.317.

5.  The claim of entitlement to service connection for a skin 
rash as a chronic disability resulting from an undiagnosed 
illness is precluded by law.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.

6.  PTSD, to include nightmares and sleeplessness, was 
neither incurred in nor aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he suffers from nightmares, 
sleeplessness, "not feeling well," multiple muscle and 
joint pains, spinal cord abnormalities, nervous system 
abnormalities, and a skin rash either as a direct result of 
his military service, or as a manifestation of an undiagnosed 
illnesses caused by his active military duty in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
veteran also argues that he has PTSD, to include nightmares 
and sleeplessness, brought about by his military service.  It 
is also requested that the veteran be afforded the benefit of 
the doubt. 

The Laws & Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.  

As to claims of service connection for PTSD, under the 
regulations that have been in effect since the veteran filled 
his July 2001 claim, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The provisions 
of § 4.125(a) in turn require that a diagnosis of a mental 
disorder conform to the AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

Lastly, in deciding whether the veteran has a current 
disability, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  That responsibility is particularly onerous 
where medical opinions diverge.  At the same time, the Board 
is mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 30 (1999).

Persian Gulf Veteran Status

As an initial matter, the Board notes that the veteran's DD 
214 reflects that he served on active duty from September 
1990 to December 1993 and during that time he was awarded the 
Southwest Asia Service Medal and the Kuwait Liberation Medal.  
Based on this evidence, and for purposes of analysis under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board finds 
that the veteran is a "Persian Gulf veteran."

Undiagnosed Illnesses Claims

As to entitlement to service connection under 38 U.S.C.A. § 
1117 for undiagnosed illnesses, or a chronic multi-symptom 
illness, manifested by nightmares, sleeplessness, "not 
feeling well," multiple muscle and joint pains, spinal cord 
abnormalities, nervous system abnormalities, and a skin rash, 
the Board finds that these claims must be denied because they 
lack legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The application of 38 U.S.C.A. § 1117 has an 
explicit condition that the claim be for either "an 
undiagnosed illness [or] a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms . . . or any diagnosed illness that VA determines 
in regulations warrants a presumption of service 
connection."  See 38 U.S.C.A. § 1117(a)(2).

Despite this requirement, the record shows that the veteran's 
multiple muscle and joint pains, spinal cord abnormalities, 
and nervous system abnormalities have been attributed to 
known clinical diagnoses of a spinal cord syrinx with 
seronegetive spondylolisthesis and degenerative joint disease 
at L5-S1.  See VA spinal cord examination dated in December 
2001; VA Gulf War examination dated in January 2002; VA 
treatment records dated from June 2001 to April 2002.  
Similarly, the veteran's skin rash has been attributed to a 
known clinical diagnosis - congenital nevus.  See VA skin 
examination dated in January 2002.  These disorders are known 
clinical diagnoses.  Despite the above requirement, the 
record also does not show that the veteran was diagnosed with 
a chronic disability characterized as nightmares, 
sleeplessness, or "not feeling well" as due to an 
undiagnosed illness.  See VA treatment records dated from 
June 2001 to April 2002; VA examinations dated in December 
2001 and January 2002. 

Because the multiple muscle and joint pains, spinal cord 
abnormalities, nervous system abnormalities, and a skin rash 
have all been attributed to a known clinical diagnosis and 
because the record on appeal does not contain a diagnosis of 
a chronic disability characterized as nightmares, 
sleeplessness, or "not feeling well," the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.

Accordingly, given that the complained-of problems are either 
accounted for by known clinical diagnoses or not manifested 
by a chronic disability, the Board finds that the claims of 
entitlement to service connection for nightmares, 
sleeplessness, "not feeling well," multiple muscle and 
joint pains, spinal cord abnormalities, nervous system 
abnormalities, and a skin rash, as chronic disabilities 
resulting from an undiagnosed illness, are legally 
insufficient under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
and must be denied.  Sabonis, 6 Vet. App. at 430.


Direct Service Connection Claims

As to the claims of entitlement to direct service connection 
for PTSD, including nightmares and sleeplessness, and "not 
feeling well," the Board finds that these claims must also 
be denied because they lack legal merit.  Id.  The 
application of 38 C.F.R. §§ 3.303, 3.304(f) have an explicit 
condition that the veteran must have a current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  

Despite the above requirement, despite the fact that some VA 
treatment records noted that the veteran had anxiety (see VA 
treatment records dated in October 2001), despite some VA 
treatment records which noted that he complained of 
difficulty sleeping due to nightmares and/or pain (see VA 
treatment records dated in October 2001), and despite the 
fact that the December 2001 VA psychiatric examiner noted 
that he had some symptoms of PTSD, a November 2001 VA 
treatment record noted that his psychiatric evaluation was 
normal and the December 2001 VA psychiatric examiner 
specifically opined that the appellant did not meet the 
criteria for PTSD.  Further, the record on appeal does not 
show a current diagnosis of nightmares, sleeplessness, or 
"not feeling well."  

Accordingly, because the claims of entitlement to direct 
service connection for PTSD, including nightmares and 
sleeplessness, and "not feeling well," do not meet the 
statutory requirement (i.e., a current disability) they are 
legally insufficient and must be denied.  Id.  

Veterans Claims Assistance Act of 2000 Discussion

As to the application of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
the Board notes the above claims were denied as a matter of 
law either because the veteran did not meet the statutory 
threshold to establish a claim for an undiagnosed illness, 
i.e., the appellant clinical showed a current diagnoses for 
the disabilities or was not diagnosed with an undiagnosed 
illness, or otherwise meet the statutory threshold to 
establish a claim for direct service connection under 
38 C.F.R. § 3.303, 3.304(f) (i.e., a diagnosis of a current 
disability).  Therefore, the Board is entitled to go forward 
with adjudication of the veteran's claims regardless of 
whether or not the record showed he was provided adequate 
notice and assistance as required by the VCAA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  

Further, any arguable failure on the part of VA to issue an 
adequate VCAA notice letter to the appellant prior to the 
rating decision at issue, see generally, 38 U.S.C.A. §§ 5100, 
5103 (West 2002); 38 C.F.R. § 3.159 (2003), does not negate 
the fact that these claims must be denied as a matter of law.  
Service connection as an undiagnosed illness may not be 
granted for a diagnosed illness.  Service connection requires 
competent evidence of a current disorder.  In light of the 
facts of this case further discussion of the VCAA is not 
warranted.


ORDER

The claims of entitlement to service connection for 
nightmares, sleeplessness, "not feeling well," muscle and 
joint pains, spinal cord abnormalities, nervous system 
abnormalities, and a skin rash, as chronic disabilities 
resulting from an undiagnosed illness, are denied.

Service connection for PTSD, to include nightmares and 
sleeplessness, is denied.

Direct service connection for "not feeling well" is denied.


REMAND

As to the remaining claims of entitlement to service 
connection for an undiagnosed illnesses manifested by 
infections; entitlement to direct service connection for 
multiple muscle and joint pains, spinal cord abnormalities, 
nervous system abnormalities, and a skin rash; and 
entitlement to a permanent and total disability evaluation 
for pension purposes, the Board notes that, while the veteran 
was afforded VA examinations in December 2001 and January 
2002, those examination reports do not contain sufficient 
medical opinion evidence addressing the origin and etiology 
of the claimed disabilities.  That evidence is necessary to 
aid the Board in making a decision on the claims.  Therefore, 
a remand is warranted in order to schedule new VA 
examinations.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Next, the Board notes that a review of the record on appeal 
shows outstanding records from the following locations: both 
the pre June 2001 and the post April 2002 treatment records 
of the veteran from the Butler, University Drive, and 
Highland Drive VA medical centers; his records on file with 
the Department of Social Welfare generated in connection with 
his disability claim; Dr. Firoz's record; and copies of the 
test results for the tests ordered by the January 2002 VA 
examiner.  Therefore, on remand, the RO should attempt to 
obtain all of these records.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), includes notification provisions that require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claims.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

A review of the record on appeal shows that the veteran was 
not provided adequate notification of the VCAA with respect 
to the issues remanded in this case.  Specifically, the 
record shows that the RO, in its October 2001 VCAA letter, 
failed to furnish the veteran with notice as to who would be 
responsible for obtaining evidence.  Therefore, on remand, 
the RO should undertake all necessary actions to insure that 
the veteran is provided adequate notice as provided by 38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In light of this case law, which the Board is legally 
obligated to follow, these issues are REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), 38 U.S.C.A. §§ 5100, 5102, 5103, 
and 5103A (West 2002); the Veterans 
Benefits Act of 2003, and any other 
applicable legal precedent. 

2.  The RO should contact the 
Pennsylvania Department of Social Welfare 
and request copies of all medical records 
generated in connection with the 
veteran's disability claim.

3.  The RO should contact the veteran and 
request that he identify the name, 
address, and approximate (beginning and 
ending) dates of all VA and non-VA health 
care providers who have treated him for 
claimed disabilities since his separation 
from military service.  The RO must 
inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  The RO should obtain 
all records identified by the veteran 
that have not already been associated 
with the record on appeal, including all 
pre June 2001 and post April 2002 
treatment records from the Butler, 
University Drive, and Highland Drive VA 
medical centers; Dr. Firoz's record; and 
copies of the test results for the tests 
ordered by the January 2002 VA examiner.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary 


authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an infectious disease 
examination.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination of 
the veteran, the examiner is to opine 
whether the veteran suffers from a 
chronic infectious disorder.  If so, can 
the infections be associated with a known 
clinical diagnosis?   If the disorder can 
be associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether it is at least as likely 
as not that: (1) the diagnosed condition 
had its onset during his military 
service, or (2) was caused by an incident 
that occurred during his period of 
military service, to include service in 
the Southwest Asia theater of operations 
during the Gulf War?  If the disorder 
cannot be associated with a known 
clinical diagnosis, specify whether the 
veteran has objective indications of a 
chronic disability resulting from an 
illness manifested by a chronic 
infectious disorder, as established by 
history, physical examination, and 
laboratory tests, that have either (1) 
existed for 6 months or more, or (2) 
exhibited intermittent episodes of 
improvement and worsening over a 6-month 
period? 

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations.  Send the claims folder to 
the examiners for review in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination of 
the veteran, the examiners are asked to 
opine whether it is at least as likely as 
not (i.e., is there a 50/50 chance) that 
any currently diagnosed orthopedic and/or 
neurological disability is related to 
military service?  Is it at least as 
likely as not that arthritis manifested 
itself to a compensable degree within one 
year after the veteran's separation from 
military service?

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a dermatological examination.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the dermatologist is asked to 
opine whether it is at least as likely as 
not (i.e., is there a 50/50 chance) that 
any currently diagnosed skin disability 
is related to military service?  Please 
explain why the nevus is considered to be 
of congenital origin.

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8.  Thereafter, following any other 
appropriate development, to include 
supplemental notice under the VCAA as 
needed, the RO should readjudicate the 
appealed issues.  If any determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



